DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites "the extruded elastic filaments collectively form a planar configuration". Applicant previously establishes "a set of extruded elastic filaments" and recites "the extruded elastic filaments' in Claims 1, and 7-9. The recitation of "the extruded elastic filaments" is considered to have clear antecedent basis as referring to at least some of the set of extruded elastic filaments. However, the Examiner believes that Claim 7 would more clearly express the intent of the limitation if it read "the set of extruded elastic filaments forms a planar configuration" as the set is itself already established and referring to "the extruded elastic filaments collectively" makes it unclear whether the Applicant is referring to the set as a whole or a subset of the filaments. This is not considered to rise to the level of unclarity as to what is referenced in Claim 7 as it is clear that whether referencing the set of Claim 1 or a subset there is a planar configuration of the extruded elastic filaments.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "more than one expandable element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “multiple elastic, expandable elements” in Claim 1 line 4 and 6. It is unclear whether the recitation of Claim 2 is intended to be the same “multiple elastic, expandable elements”. Possible correction is “wherein more than one of the multiple elastic, expandable elements”. 
Claim 3 recites the limitation "the expandable elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “multiple elastic, expandable elements” in Claim 1 line 4 and 6. It is unclear whether the recitation of Claim 2 is intended to be the same “multiple elastic, expandable elements”. Possible correction is “wherein the multiple elastic, expandable elements”.
Claim 7 recites the limitation "an expanded state" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “an expanded state” in Claim 1 line 9. It is unclear whether this is the same expanded state established in Claim 1 or a new expanded state. Appropriate correction is required. 
Claims 3, 4, and 5, utilize the same list format of “at least one of … and/or”. This format makes it unclear as to whether the list is a set of alternatives “or” where only one is required or a set that must include multiple of the listed parts “and”. Further, Claim 4 recites among the list “electrostatically charged … and not electrostatically charged” if these were changed from “and/or” to just “or” it would be clearer that simultaneous inclusion of mutually exclusive states is not intended by the limitation. At current it is unclear how the air filter is both electrostatically charged and not electrostatically charged simultaneously. Likewise, Claim 3 recites “at least one of the bottom pleats, the top pleats, and/or the top and bottom pleats” the last phrase “the top and bottom pleats” appears to be redundant in conjunction with “at least one of” if the conjunction “and” requiring at least two of the listed elements be selected is applied.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Sanocki et al. (US 9,174,159).
With regards to Claim 1 Sanocki teaches:
A framed air filter, part 1, comprising pleated filter media, part 10, which reads on applicant's claimed filter media assembly that includes pleated filter media. (See Sanocki Col. 2 lines 48-51) Bridging filaments, parts 40, which are bonded to at least portion of at least some of the upstream pleat tips, parts 21, of the pleated filter media, part 10. These bridging filaments consist of a set of extruded elastic filaments that are extruded onto the pleat tips and are thermally bonded thereto and wherein the extruded elastic filaments are all linear and parallel to each other at least when the filter media assembly is in an expanded state. See Sanocki Col. 3 lines 25-30 for location, Col. 5 lines 13-24 for elasticity,  Col. 5 lines 59-63 for extrusion onto the pleat tips, Col. 8 lines 44-51, and 64-66 for thermal bonding or melt-bonding, and Col. 4 lines 15-40 Fig. 2 of Sanocki showing the set of bridging filaments, parts 40, are one set of parallel filaments which are all parallel to each other and linear when the filter media assembly is in an expanded state. The filter media assembly expands from a collapsed state to an expanded state substantially uniformly as seen by the substantially uniform expanded filter media assembly of Fig. 2 of Sanocki. 
With regards to Claim 2 Sanocki teaches:
More than one bridging filament is connected to a single pleat, part 21. (See Sanocki Fig. 2 and Col. 4 lines 20-25)
With regards to Claim 3 Sanocki teaches:
The bridging filaments are attached to the upstream pleat tips, parts 21, which reads on applicant's claimed top pleat tips. (See Sanocki Col. 3 lines 55-61)
With regards to Claim 4 Sanocki teaches:
The pleated filter media, part 10, is electret or electrostatically charged. (See Sanocki Col. 6 lines 54-60)
With regards to Claim 5 Sanocki teaches:
The pleated filter media, part 10, comprises meltblown webs. (See Sanocki Col. 6 lines 54-67)
With regards to Claim 6 Sanocki teaches:
The air filter, part 1, can be used as an HVAC filter. (See Sanocki Col. 2 lines 60-65)
With regards to Claim 7 Sanocki teaches:
The bridging filaments, part 40, in an expanded state comprise a generally planar configuration. (See Sanocki Col. 3 lines 60-65 and Fig. 2)
With regards to Claim 8 Sanocki teaches:
The bridging filaments provide elastic properties only in a single direction as they are oriented perpendicularly to the filter media. (See Sanocki Fig. 2)
With regards to Claim 9 Sanocki teaches:
A support frame, part 12, which reads on applicant's claimed inelastic elements which are attached to a second opposing face of the pleated filter media and which provide a dead stop at a maximally expanded state of the pleated filter media. (See Sanocki Fig. 3)
With regards to Claim 10 Sanocki teaches:
The air filter can be rolled. (See Sanocki Col. 5 lines 20-25, Col. 2 lines 15-20)
With regards to Claim 11 Sanocki teaches:
The pleated filter media, part 10, is an electrostatically charged nonwoven filter media. (See Sanocki Col. 6 lines 54-60)
Allowable Subject Matter
Applicant’s current independent claim is very similar to the previously allowed claim 1 of the parent application 15/500752, now US 11,192,059. However, it is distinguished from the parent application by the omission of the limitation “wherein the filter media assembly is self-supporting and does not comprise a support frame”. As such the application is anticipated by Sanocki et al. (US 9,278,301) as detailed above which teaches a non-self-supporting filter media assembly that requires a support frame in order to function. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776